Case: 17-12190     Date Filed: 11/07/2017    Page: 1 of 4


                                                            [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 17-12190
                             Non-Argument Calendar
                           ________________________

                    D.C. Docket No. 8:17-cv-00371-VMC-TBM

MELVIN BLOUGH,

                                                                  Plaintiff-Appellant,

                                        versus

MORRIS SILBERMAN,
individually and in his official capacity as a Justice within
the Florida Second District Court of Appeals,
MARVA CRENSHAW,
individually and in her official capacity as a Justice within
the Florida Second District Court of Appeals,
DANIEL H. SLEET,
individually and in his official capacity as a Justice within
the Florida Second District Court of Appeals,

                                                                Defendants-Appellees.

                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                 (November 7, 2017)
              Case: 17-12190     Date Filed: 11/07/2017   Page: 2 of 4


Before HULL, MARCUS and JULIE CARNES, Circuit Judges.

PER CURIAM:

      Melvin E. Blough appeals the district court’s dismissal of his case as barred

by the doctrine of judicial immunity. Prior to the filing of this suit, the Circuit

Court of Hillsborough County, Florida entered a “Final Judgment of Dissolution of

Marriage,” finalizing Blough’s divorce from his wife. Blough appealed, but a state

appellate court, consisting of the Honorable Morris Silberman, the Honorable

Marva Crenshaw, and the Honorable Daniel H. Sleet (“the defendants”) affirmed

the divorce decree. On appeal, Blough argues that the district court erred in

dismissing his case, because the defendants were not entitled to judicial immunity

since they improperly affirmed the decision of the state trial court, in violation of

the Supremacy Clause of the Constitution. After careful review, we affirm.

      We review de novo the dismissal of a complaint based on judicial immunity.

Smith v. Shook, 237 F.3d 1322, 1325 (11th Cir. 2001).

      “Judges are entitled to absolute judicial immunity from damages for those

acts taken while they are acting in their judicial capacity unless they acted in the

clear absence of all jurisdiction.” Bolin v. Story, 225 F.3d 1234, 1239 (11th Cir.

2000) (quotation omitted). Whether a judge’s actions were made while acting in

his judicial capacity depends on whether: (1) the act complained of constituted a

normal judicial function; (2) the events occurred in the judge’s chambers or in


                                         2
               Case: 17-12190     Date Filed: 11/07/2017    Page: 3 of 4


open court; (3) the controversy involved a case pending before the judge; and (4)

the confrontation arose immediately out of a visit to the judge in his judicial

capacity. Scott v. Hayes, 719 F.2d 1562, 1565 (11th Cir. 1983). Determination of

whether an act is “judicial,” depends on “the nature of the act itself, i.e., whether it

is a function normally performed by a judge, and to the expectation of the parties,

i.e., whether they dealt with a judge in his judicial capacity. Mireles v. Waco, 502
U.S. 9, 12 (1991).

      Here, the district court properly dismissed Blough’s complaint because the

defendants were entitled to judicial immunity.         Blough’s amended complaint

reflected that his sole allegations against the defendants were that they affirmed the

circuit court’s entry of final judgment in his divorce case.          As a result, the

defendants’ actions were taken in their judicial capacity, and their action, entering

an order affirming the decision of the circuit court, was a judicial act. Scott, 719
F.2d at 1565; Mireles, 502 U.S. at 12. And even if Blough established that the

defendants acted in bad faith or with malice -- which he has not -- this would not

overcome their judicial immunity. Pierson, 386 U.S. at 554. What’s more, Blough

does not argue, and there is no indication from his complaint that, the defendants

lacked jurisdiction to hear his case; rather, he only asserts that they improperly

failed to apply federal law.    Bolin, 225 F.3d at 1239. Accordingly, the district




                                           3
             Case: 17-12190    Date Filed: 11/07/2017   Page: 4 of 4


court properly dismissed Blough’s suit because the defendants were entitled to

judicial immunity, and we affirm.

      AFFIRMED.




                                       4